DETAILED ACTION
1.	This communication is in response to the terminal disclaimer filed on 12/3/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 17-36 (renumbered as 1-20) are allowed.



Reasons for allowance
2.	With respect to claim 17 the prior art does not teach or fairly suggest receiving, by a first node of the plurality of nodes, a first request to insert a first tuple into the distributed ordered tuple store; determining, by the first node, that the first tuple is within a hosting range of the first node based on a rank of the first node in the distributed ordered tuple store; and storing, by the first node, the first tuple locally at the first node in response to determining that the first tuple is within a hosting range of the first node.

	With respect to claim 29 the prior art does not teach or fairly suggest receiving, by a first node of the plurality of nodes, a first request including a first tuple; determining, by the first node, based on one or more values included in the first request, that the first request is to insert the first tuple into the distributed ordered tuple store and that the first tuple is within a hosting range of the first node; and storing, by the first node, the first tuple locally at the first node in response to determining that the first request is to insert the first tuple into the distributed ordered tuple store and that the first tuple is within a hosting range of the first node.

	With respect to claim 36 receive a request including a tuple; determine, based on a first value in a first field, that the request is to insert the tuple into the distributed ordered tuple store; determine, based on a second value in a second field and on a rank of the particular node in the distributed ordered tuple store, that the tuple is within a hosting range of the particular node; and store the tuple locally in the storage device in response to determining that the request is to insert the tuple into the distributed ordered tuple store and that the tuple is within the hosting range of the particular node.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        December 4, 2021